               Case 2:19-cr-00732-PSG Document 34 Filed 07/16/20 Page 1 of 6 Page ID #:187
                                                       United States District Court
                                                       Central District of California
                                                                                                                                            JS-3

  UNITED STATES OF AMERICA vs.                                             Docket No.            CR 19-732-PSG


  Defendant          HAIYAN TANG                                           Social Security No. 7       l    8     7

  akas: Tang, Tina; AKA: Tangy, Hai                                        (Last 4 digits)




                                                                                                                 MONTH      DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.   07          14      2020


  COUNSEL                                                        RTND Robert Darren Cornforth
                                                                          (Name of Counsel)

     PLEA           ~ GUILTY,and the court being satisfied that there is a factual basis for the plea. ~      NOLO    ~  NOT
                                                                                                           CONTENDERE   GUILTY
   FINDING           There being afinding/verdict of GUILTY,defendant has been convicted as charged ofthe offenses) of:

                    False Statement to a Financial Institution, in violation of Title 18 U.S.C.§ 1014,as charged in Single-Count
                    Information.

 JUDGMENT           The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
 AND PROB/          contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
   COMM             Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
   ORDER            custody of the Bureau of Prisons to be imprisoned for a term of: 12 months and 1 day.

It is ordered that the defendant shall pay to the United States a special assessment of$100, which is due
immediately. Any unpaid balance shall be due during the period ofimprisonment, at the rate of not less
than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of$2,999,975 pursuant to Title
18 U.S.C. §3663A to victims as set forth in a separate victim list prepared by the probation office which
this Court adopts and which reflects the Court's determination of the amount of restitution due to each
victim. The victim list, which shall be forwarded to the fiscal section ofthe clerk's office, shall remain
confidential to protect the privacy interests ofthe victims.

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter,
and pursuant to the Bureau ofPrisons' Inmate Financial Responsibility Program. If any amount of the
restitution remains unpaid after release from custody, nominal monthly payments of at least 10% of
defendant's gross monthly income but not less than $150, whichever is greater, shall be made during the
period of supervised release and shall begin 30 days after the commencement of supervision. Nominal
restitution payments are ordered as the Court finds that the defendant's economic circumstances do not
allow for either immediate or future payment of the amount ordered.




CR-104(wpd 10/18)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                       Page
               Case 2:19-cr-00732-PSG Document 34 Filed 07/16/20 Page 2 of 6 Page ID #:188
  USA vs.    HAIYAN TANG                                    Docket No.:   CR 19-732-PSG


Pursuant to Title 18 U.S.C. § 3612(~(3)(A), interest on the restitution ordered is waived because the
defendant does not have the ability to pay interest. Payments may be subject to penalties for default and
delinquency pursuant to Title 18 U.S.C. § 3612(g).

The defendant shall comply with General Order No. 20-04, excluding Condition 14.

All fines are waived as it is found that such sanction would place an undue burden on defendant and her
dependent.

Upon release from imprisonment,the defendant shall be placed on supervised release for a term ofthree
years under the following terms and conditions:

 1.      The defendant shall comply with the rules and regulations ofthe United States Probation &Pretrial
        Services Office and General Order 20-04, excluding Condition 14 of Section I ofthat Order, but
         including the conditions of probation and supervised release set forth in Section III of General
        Order 20-04.
2.      The defendant shall not commit any violation of local, state, or federal law or ordinance.
3.      During the period ofcommunity supervision, the defendant shall pay the special assessment and
        restitution in accordance with this judgment's orders pertaining to such payment.
4.      The defendant shall not be employed by, affiliated with, own or control, or otherwise participate,
        directly or indirectly,in the conduct ofthe affairs ofany financial institution insured by the Federal
        Deposit Insurance Corporation.
5.      The defendant shall not be employed in any capacity wherein the defendant has custody, control,
        or management of the defendant's employer's funds.
6.      The defendant shall not engage,as whole or partial owner,employee or otherwise,in any business
        involving loan programs, telemarketing activities, investment programs or any other business
        involving the solicitation offunds or cold-calls to customers without the express approval ofthe
        Probation Officer prior to engaging in such employment. Further,the defendant shall provide the
        Probation Officer with access to any and all business records, client lists, and other records
        pertaining to the operation ofany business owned,in whole or in part, by the defendant,as directed
        by the Probation Officer.
7.      The defendant shall cooperate in the collection of a DNA sample from the defendant.
8.      The defendant shall apply all monies received from income tax refunds, lottery winnings,
        inheritance,judgments and any other financial gains to the Court-ordered financial obligation.

The drug testing condition mandated by statute is suspended based on the Court's determination that the
defendant poses a low risk of future substance abuse.




CR-104(wpd 10/18)                   JUDGMENT &PROBATION/COMMITMENT ORDER                                 Page 2
               Case 2:19-cr-00732-PSG Document 34 Filed 07/16/20 Page 3 of 6 Page ID #:189
  USA vs.    HAIYAN TANG                                                     Docket No.:      CR 19-732-PSG


It is further ordered that the defendant surrender herself to the institution designated by the Bureau of
Prisons at or before 12 noon on January 11,2021.In the absence ofsuch designation,the defendant shall
report on or before the same date and time,to the United States Marshal located at the Edward R.Roybal
Federal Building, 255 East Temple Street, Los Angeles, CA 90012.

The bond is hereby exonerated upon self-surrender.

The Court recommends that the defendant be housed at FCI Victorville.

The defendant is advised of the right to appeal.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions ofProbation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            Date
                7e~~ ~~~                                          U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                 Clerk, U.S. District Court




                    ~ ~ ~~                                  BY
            Filed Date                                           Deputy Clerk




CR-104(wpd 10/l8)                             JUDGMENT &PROBATION/COMMITMENT ORDER                                                       Page 3
                Case 2:19-cr-00732-PSG Document 34 Filed 07/16/20 Page 4 of 6 Page ID #:190
  USA vs.     HAIYAN TANG                                                             Docket No.:      CR 19-732-PSG


  The defendant must comply with the standard conditions that have been adopted by this court(set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:

  1.   The defendant must not commit another federal, state, or local          9.      The defendant must not knowingly associate with any persons engaged
       crime;                                                                          in criminal activity and must not knowingly associate with any person
  2.    he defendant must report to the probation office in the federal               convicted ofa felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a              officer. This condition will not apply to intimate family members,unless
       sentence of probation or release from imprisonment, unless                     the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                    that the restriction is necessary for protection of the community or
  3.   The defendant must report to the probation office as instructed by              rehabilitation;
       the court or probation officer;                                          0.    The defendant must refrain from excessive use of alcohol and must not
  4.   The defendant must not knowingly leave the judicial district                    purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation               controlled substance, or any paraphernalia related to such substances,
       officer;                                                                       except as prescribed by a physician;
  5.   The defendant must answer truthfully the inquiries ofthe probation      1 1.   The defendant must notify the probation officer within 72 hours ofbeing
       officer, unless legitimately asserting his or her Fifth Amendment              arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            1 2.   For felony cases, the defendant must not possess a firearm, ammunition,
  6.   The defendant must reside at a location approved by the probation              destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   1 3.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                  enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant's residence;                permission ofthe court;
  7.   The defendant must permit the probation officer to contact him or       1 4.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation              persons and organizations of specific risks posed by the defendant to
       ofany contraband prohibited by law or the terms ofsupervision and              those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                               confirm the defendant's compliance with such requirement and to make
  8.   The defendant must work at a lawful occupation unless excused by               such notifications;
       the probation officer for schooling, training, or other acceptable      15.    The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days                implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                       criminal conduct,protect the public from further crimes ofthe defendant;
       unanticipated change;                                                          and provide the defendant with needed educational or vocational
                                                                                      training, medical caze, or other correctional treatment in the most
                                                                                      effective manner.




CR-104(wpd 10/18)                                   JUDGMENT &PROBATION/COMMITMENT ORDER                                                                Page 4
      ❑        Case
              The     2:19-cr-00732-PSG
                  defendant must also comply with Document       34 Filed
                                                  the following special       07/16/20 Page 5
                                                                        conditions (set forth below).
                                                                                                          of 6 Page ID #:191


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

            The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
  restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(fl(1). Payments may be subject
  to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
  for offenses completed before April 24, 1996.

          [f all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
  balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

           The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
  residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

           The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
  defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
  The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
  the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
  3563(a)(7).

           Payments will be applied in the following order:

                    1. Special assessments under 18 U.S.C. § 3013;
                    2. Restitution, in this sequence(under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                              Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                             The United States as victim;
                    3. Fine;
                    4. Community restitution, under 18 U.S.C. § 3663(c); and
                    5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

           As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
  inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and(3)an accurate financial statement, with
  supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant must not apply for any loan or open
  any line of credit without prior approval ofthe Probation Officer.



           The defendant must maintain one personal checking account. All ofdefendant's income,"monetary gains," or other pecuniary proceeds
  must be deposited into this account, which must be used for payment ofall personal expenses. Records ofall other bank accounts, including any
  business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval ofthe Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd 10/I8)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                         Page 5
   USA vs.       Case 2:19-cr-00732-PSG
                HAIYAN TANG                           Document 34 Filed Docket
                                                                        07/16/20
                                                                               No.: Page 6 of 6 Page ID #:192
                                                                                    CR 19-732-PSG




                                                                        RETURN

  I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                        to
  Defendant noted on appeal on
  Defendant released on
  Mandate issued on
  Defendant's appeal determined on
  Defendant delivered on                                                                        to
       at
       the institution designated by the Bureau of Prisons, with a certified copy ofthe within Judgment and Commitment.

                                                                        United States Marshal


                                                                   By
               Date                                                     Deputy Marshal




                                                                    CERTIFICATE

  I hereby attest and certify this date that the foregoing document is a full, true and correct copy ofthe original on file in my office, and in my
  legal custody.

                                                                        Clerk, U.S. District Court




              Filed Date                                                Deputy Clerk




                                                  FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, 1 understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.

            These conditions have been read to me. [fully understand the conditions and have been provided a copy ofthem.


       (Signed)
               Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                       Date




CR-104(wpd 10/18)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                          Page 6
